DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/18/19. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 lacks the essential feature of "receiving a transmission ultrasonic beam (581) that originates from the first ultrasonic beam after it pass through the ML plate structure along a second axis (586) of one second ultrasonic beam guide medium (585) for guiding the transmitted ultrasonic beam" corresponding to the definition of the receiver in claim 1.
Claims 13-22 are also rejected for being dependent from a rejected base claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  "receiving a transmission ultrasonic beam (581) that originates from the first ultrasonic beam after it pass through the ML plate structure along a second axis (586) of one second ultrasonic beam guide medium (585) for guiding the transmitted ultrasonic beam" corresponding to the definition of the receiver in claim 1. In addition, there is insufficient antecedent basis for the limitation of "the second axis" in the claim. Clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12-13 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Yamamoto (JH0440360).
Regarding claims 1 and 12-13, Yamamoto discloses an apparatus for ultrasonic inspection of a multilayered, ML, plate structure ("Composite material” 16, figs. 2 and 3) with a stiffener (vertical part of 16, figs. 2 and 3,) of which one foot is attached to a first surface (lower surface of horizontal part of ML plate 16, figs. 2 and 3) of the ML plate structure, the device comprising:
a transmitter (12, figs. 2 and 3) arranged to direct a first ultrasonic beam (see incident beams figs. 2 and 3) along a first ultrasonic beam guiding medium implicitly disclosed, because the transmitter could be air coupled) to the ML plate structure, along a first axis which is at an angle to the first surface (see angled position of transmitter with respect to lower surface of horizontal part of ML plate 16, figs. 2 and 3); the first axis being located within a defined transmission angle with respect to a first normal which is perpendicular to the first surface of the ML plate structure (see figs. 2 and 3) and a receiver (13, figs. 2 and 3) for receiving a transmission ultrasonic beam (30, figs. 2 and 3) originating from the first ultrasonic beam after passing through the ML plate structure along a second axis of a second ultrasonic beam guide medium (implicitly disclosed, because the receiver could be air coupled) for guiding the transmitted ultrasonic beam; the apparatus being configured for setting the transmission angle of the first axis of the first ultrasonic beam to a value such that the second axis
passes through a location beneath the stiffener (vertical part of 16, figs. 2 and 3) below the first surface to which the stiffener is attached (see page 391, right column, last three paragraphs and beam location beneath vertical part of ML plate 16 and beneath lower surface of horizontal part of ML plate 16, figs.2 and 3).
Regarding claim 12-13, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JH 0440360) in view of Abrahams . (US Patent 5,373,743).
Regarding claims 4 and 15, Yamamoto does not particularly disclose or suggest 
a first nozzle for generating a first water jet as the first ultrasonic beam guiding medium guiding the first ultrasonic beam under the transmission angle with respect to the first normal, and a second nozzle for generating a second water jet as the transmitted ultrasonic beam guiding medium guiding the transmitted ultrasonic beam under the reception angle with respect to the second normal. Abrahams discloses first and second nozzle means positioned to direct, respectively, substantially level first and second water jet streams against the article from opposite sides thereof as the article is moved transversely of said first and second nozzle means, the first water jet stream being substantially aligned with the second water jet stream (see: claim 6). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Yamamoto the techniques of Abrahams because the water nozzle and the gas jet may be positioned such that the longitudinal axes of the water jet stream and of the gas jet stream are both substantially perpendicular to the surface of the article being inspected and thereby, making the above combination more effective.
Claims 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JH 0440360) in view of Cook et al. (US Patent 4,807,476).
Regarding claims 6-9 and 17-20, Yamamoto does not particularly disclose or suggest wherein the transmission angle is equal to the reception angle and the first axis being in line with the second axis and wherein the transmission angle is not equal to the reception angle and  wherein the transmission angle is between 20 degrees and 70 degrees and wherein the reception angle is between -30 degrees and 30 degrees.
Cook discloses angles utilized during actual inspection are zero degrees, forty-five degrees which capability can be seen from FIG. 4. FIG. 4 shows the present variable angle ultrasonic transducer positioning apparatus housing 12 located at a typical in-place position (see: col. 2, line 65 to col. 3). It would have obvious to one having ordinary skill in the art before the effective filing date of the invention to utilize in Yamamoto the techniques of Cook because angles utilized during actual inspection are zero degrees, forty-five degrees. Thus, one of the ordinary skill in the art would be motivated to determine any other angles as desired to perform a more reliable inspection.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JH 0440360) in view of Petit (US Patent 5567535) or Noerlem (Pub. No.: US 2012/0183408).
Regarding claim 10, it differs from the prior art by reciting wherein the multi-layered plate structure is selected from a group comprising Fibre Metal Laminate structure and bonded metal sheet-sheet structure. Petit discloses a fiber/metal laminate sheet is provided having at least two metal plies and at least one fiber layer (see: abstract). In the alternative, Noerlem discloses a stiffening sheet for use in a fibre reinforced laminate includes reinforcing strips connected to a surface of a stiffening sheet base layer made of fibre material (see: abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Yamamoto the fibre reinforced laminate of Petit or Noerlem because the fiber/metal laminate structure comprises at least two metal plies and at least one fiber layer wherein the metal plies each comprise at least two metal sheets having sheet metal breaks therebetween, as described above and hereby, making the above combination more effective. 
Claims 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JH 0440360) in view of Fetzer et al. (Pub. No.: US 20170059531), hereinafter, Fetzer.
Regarding claims 11 and 21-22, they differ from the prior art by reciting wherein the stiffener element is one selected from a group comprising a stringer element and a beam element. Fetzer discloses (see: par. 0004). Fetzer further discloses non-destructive inspection (NDI) may be performed on stiffened composite parts of an aircraft. Composite parts such as fuselages and wings are frequently stiffened using elongated composite members called "stringers". These stiffeners may be made of a composite material such as carbon fiber-reinforced plastic (CFRP)  [claim 10], (see: par. 0003). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Yamamoto the techniques of Fetzer because the quality of a stiffener can be determined non-destructively by ultrasonic testing and a stiffener can be inspected ultrasonically by a probe, including one or more shoes that hold respective ultrasonic transducer arrays, that is moved incrementally along the length of the stiffener. 
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
19.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861